DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in line 2 of paragraph [0030], a secondary adjustment mechanism is defined by reference character 600, and in line 3, a linear adjustment mechanism is also defined by 600.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the tie bar" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18, 12, 14, 16 and 17 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (1,175,547).

    PNG
    media_image1.png
    178
    374
    media_image1.png
    Greyscale
 Murphy discloses all of the limitations of claim 18, i.e., a combination clamp and wrench tool comprising a main body 10; 5a fixed jaw 11 attached the main body; and a floating clamp mechanism 12-16 comprising an adjustable jaw 12, the floating clamp mechanism being attached to the main body @13, 16 such that the floating clamp mechanism is slidable relative to the main body 10 towards and away from the fixed jaw Figs. 1 and 3; and-5-rsw-6672Appl. No.16/546,137 FiledAugust 20, 2019a worm gear 15 and an associated rack 24, 25, the worm gear and the rack being attached to the adjustable jaw 12, and actuation of the worm gear causing linear motion of the rack relative to the adjustable jaw.
Regarding claim 12, PA (Murphy) meets the limitations, i.e., the combination clamp and wrench tool of claim 18, wherein when the rack is moved to contact the fixed jaw, the combination clamp and wrench tool operates in a wrench mode, and wherein when the rack is moved away from the fixed jaw, the combination clamp and wrench tool operates in a clamp mode.
Regarding claim 14, PA meets the limitations, i.e., the combination clamp and wrench tool of claim 18, further comprising a toothed bar 17 attached to the main body, wherein the floating clamp mechanism comprises a pawl 14 attached to a sliding tie bar 13, and the toothed bar and pawl operate as a ratchet to limit motion of the floating clamp mechanism in a direction away from the fixed jaw.
Regarding claim 16, PA meets the limitations, i.e., the combination clamp and wrench tool of claim 14, wherein the pawl is configured to rotate about a pin 20, and the pawl is biased 22 to rotate into engagement with the toothed bar Fig. 1.
Regarding claim 17, PA meets the limitations, i.e., the combination clamp and wrench tool of claim 18, wherein the main body further comprises a window defined by yoke 16 and slide 13, and the worm gear is accessible via the window.

Claims 18 and 19 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez (1,453,155).

    PNG
    media_image2.png
    305
    225
    media_image2.png
    Greyscale
 Martinez discloses all of the limitations of claims 18 and 19, i.e., a combination clamp and wrench tool comprising a main body 1, Fig. 1 partially shown here; 5a fixed jaw 7 attached the main body; and a floating clamp mechanism 8-14 comprising an adjustable jaw 9, the floating clamp mechanism being attached to the main body @8 such that the floating clamp mechanism is slidable relative to the main body 10 towards and away from the fixed jaw via 11-14; and-5-rsw-6672Appl. No.16/546,137 FiledAugust 20, 2019a worm gear 12 and an associated rack 24, 25 having a first end defined by the outer upper surface of integral jaw 9 and a second end, the worm gear and the rack being attached to the adjustable jaw 12, and actuation of the worm gear causing linear towards 7, maximum opening between jaws 8 and 9 and a second position towards 8, maximum opening between jaws 7 and 9, wherein in the first position the first end of the rack upper surface of 7 contacts the fixed jaw 8 and the adjustable jaw is movable towards and away from said fixed jaw in a wrench mode, and wherein in the second position jaws 8 and 9 closed the first end of the rack does not contact the fixed jaw Fig. 1 and the combination clamp and wrench tool operates in a clamp

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24 and 25 are finally rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Schmitt (884,422).

    PNG
    media_image3.png
    568
    205
    media_image3.png
    Greyscale
Martinez meets all of the limitations of claim 24, as described above, except for wherein in said clamp mode, said adjustable jaw is movable towards said fixed jaw by actuation of a handle.
 Schmitt teaches an adjustable wrench with a fixed jaw 2 and a movable jaw 8 actuated by a worm gear mechanism, further comprising a handle 15.  It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Martinez with the clamping handle as taught by Schmitt so that after movable jaw has been approximately 
Regarding claim 25, PA (prior art, Martinez modified by Schmitt) meets the limitations, i.e., the combination clamp and wrench tool of claim 24, wherein said handle is movable between an open Figs. 1 and 2 and a closed position not shown with the latch bar 23 extended all the way out.

Allowable Subject Matter
Claims 1, 2, 7-10 are allowed.
Claims 13, 15 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive.
With regards to the new claim 18, Applicant argues that the claim should be allowed, since it includes the features of previously indicated allowable claim 11. This is not found persuasive. Claim 11 was indicated allowable based on its dependency on claims 10 and 9, including features not recited in the new claim 18.
Similarly regarding claim 19, while LeGrande and Murphy may not read on the claim, Martinez as applied above meets the limitations, since in the first (closed) position, the first end of the rack upper surface of 24 about 10 or 16 contacts the fixed jaw. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
March 9, 2022						Primary Examiner, Art Unit 3723